DETAILED ACTION  
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 12-22 have been considered but are moot in view of the new ground(s) of rejection set forth.

Response to Arguments
2.	Applicant's arguments filed May 31 2022 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of amended claim 1 over the combination of Cai (Of Record) in view of Short (Of Record), and further in view of Ishikawa (Of Record), the examiner respectfully disagrees. For example in regards to the claim feature in amended claim 1 of “determining, based at least in part on the maximum bandwidth and a bandwidth usage by at least one other subscriber device associated with the user, that a remaining bandwidth available to the subscriber device is insufficient to transmit the network communication data to an external network due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device”, the teachings of Cai (Of Record) discloses the claim feature.

For example Cai discloses determining based at least in part on the maximum bandwidth (see Col. 4 lines 48-51, Col. 5 lines 20-21, Col. 6 lines 43-46 i.e., bandwidth parameter or threshold of QoS profile & Col. 8 lines 1-30) and a bandwidth usage by at least one other subscriber device associated with the user, (see Col. 5 lines 4-20 i.e., Use of the communication network is allocated to the second wireless device based upon the QoS profile and the use of the communication network by the first wireless device (204) (i.e., “bandwidth usage by other subscriber device”). The first wireless device (i.e., “other subscriber device”) may be utilizing all of the network resources (i.e., “bandwidth usage by other subscriber device”) that are permitted by the user’s QoS profile (i.e., “maximum bandwidth”). If so, then the second wireless device may be denied access to the communication network & Col. 8 lines 1-30 i.e., QoS server 308 determines the available bandwidth available for mobile station 302 using the user’s QoS profile and the current bandwidth utilization by mobile station 301 (i.e., “bandwidth usage by other subscriber device”). If QoS server 308 determines that the bandwidth allocated to mobile device 301 (i.e., “other subscriber”) is consuming the user’s entire allocation (i.e., “maximum bandwidth”) in the QoS profile, QoS server 308 communicates a bandwidth rejection message to base station 304)

that a remaining bandwidth available to the subscriber device is insufficient to transmit the network communication data to an external network (see Col. 5 lines 4-20 i.e., Use of the communication network is allocated to the second wireless device based upon the QoS profile and the use of the communication network by the first wireless device (204) (i.e., “bandwidth usage by other subscriber device”). The first wireless device (i.e., “other subscriber device”) may be utilizing all of the network resources (i.e., “bandwidth usage by other subscriber device”) that are permitted by the user’s QoS profile (i.e., “maximum bandwidth”). If so, then the second wireless device may be denied (i.e., “remaining bandwidth available is insufficient”) access to the communication network (i.e., “external network”). If resources remain, then the second wireless device would be allocated the remaining resources as indicated in the QoS profile & Col. 8 lines 1-30)

due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device (see Col. 5 lines 10-20 i.e., The first wireless device may be utilizing all of the network resources that are permitted by the user’s QoS profile. If so, then the second wireless device may be denied access to the communication network. If resources remain, then the second wireless device would be allocated the remaining resources as indicated in the QoS profile & Col. 8 lines 1-30). 

Therefore the teachings of Cai discloses the newly amended claim feature in claim 1 of determining that a remaining bandwidth available to the subscriber device is insufficient to transmit the network communication data to an external network due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device (see Col. 5 lines 10-20 i.e., The first wireless device may be utilizing all of the network resources that are permitted by the user’s QoS profile. If so, then the second wireless device may be denied access to the communication network. If resources remain, then the second wireless device would be allocated the remaining resources as indicated in the QoS profile & Col. 8 lines 1-30). Since the first wireless device utilizes all of the network resources (i.e., “bandwidth”) that are permitted by the user’s QoS profile, then the remaining available bandwidth available to the subscriber device is reduced to no remaining bandwidth available for the subscriber, and therefore the second wireless device (i.e., “subscriber device”) may be denied access to the communication network.  

While Cai discloses in response to determining that the remaining bandwidth is insufficient due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device, restricting the bandwidth to the subscriber (see Col. 5 lines 10-20 i.e., The first wireless device may be utilizing all of the network resources that are permitted by the user’s QoS profile. If so, then the second wireless device may be denied access to the communication network. If resources remain, then the second wireless device would be allocated the remaining resources as indicated in the QoS profile & Col. 8 lines 1-30), Cai does not disclose performing one of packet queuing, packet delaying, or packet dropping for the network communication in response to determining that the remaining bandwidth is insufficient for the subscriber device.    

Ishikawa discloses restricting bandwidth to a subscriber (i.e., see Fig. 4A i.e., user A2) by performing one of packet queuing, packet delaying, or packet dropping for the network communication in response to determining that the remaining bandwidth is insufficient for the subscriber device (see Fig. 4A i.e., packet of user A2 is discarded & Para [0035])

Ishikawa further discloses determining that the remaining bandwidth is insufficient due to the bandwidth usage by at least one other subscriber device (see Fig. 4A i.e., user A1 & Para [0035] i.e., user A1 is communicating using the extra bandwidth (i.e., “bandwidth usage”) unused by other users which belong to the user group A) reducing the remaining bandwidth available to the subscriber device (see Fig. 4A & Para [0035] i.e., it is assumed that the user A1 is communicating using up the contracted committed information rate for each user and further occupying the peak information rate for user group A using the extra bandwidth (i.e., “bandwidth usage” reducing the remaining bandwidth available for user A2) unused by other users which belong to the user group A…the bandwidth of the packet of the user A2 exceeds the bucket threshold of the user group A as in the right of Fig. 4A in which the packet is discarded).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date for the restricting of the bandwidth to the subscriber in response to determining that the remaining bandwidth is insufficient due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device as disclosed in Cai in view of Short to restrict the bandwidth by performing one of packet queuing, packet delaying, or packet dropping for the network communication data as disclosed in the teachings of Ishikawa who discloses restricting bandwidth to a user device by discarding a packet of a user of a user group based on determining that a remaining bandwidth available to the user device is insufficient to transmit the network communication data because the motivation lies in Ishikawa that if the remaining bandwidth available for a packet of a subscriber is insufficient, the packet is discarded for achieving appropriate bandwidth control of the user group. 
Therefore with respect to the applicants argument on (Pg. 8 of the remarks) and for the reasons explained above with respect to the teachings of Cai and Ishikawa, the combination of Cai in view of Short, and further in view of Ishikawa discloses the claim feature of “in response to determining that the remaining bandwidth is insufficient due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device, performing one of packet queuing, packet delaying, or packet dropping at the gateway device for the network communication data instead of or prior to transmitting the network communication data to the external network” as recited in amended claim 1.

The applicant argues the claim feature is not taught in the teachings of Ishikawa alone, however the examiner does not rely on the single teachings of Ishikawa, but rather relies on the combined teachings of Cai in view of Short, and further in view of Ishikawa for the reasons explained above. 

Referring to (Pg. 8) of the applicants remarks, the applicant argues that (Para [0034]) of Ishikawa does not disclose the claim feature. The applicant states that “however, this paragraph says nothing about discarding a packet in response to determining that the remaining bandwidth is insufficient due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device” (i.e., Pg. 8 of the remarks). 

However Para [0035] and Fig. 4A of Ishikawa discloses determining that the remaining bandwidth for the user A2 is insufficient due to the bandwidth usage by the at least one other subscriber device (i.e., user A1) reducing the remaining bandwidth available to the subscriber device in which the packet is discarded, (Ishikawa Para [0035] i.e., it is assumed that the user A1 is communicating using up the contracted committed information rate for each user and further occupying the peak information rate for user group A using the extra bandwidth (i.e., “bandwidth usage” reducing the remaining bandwidth available for user A2) unused by other users which belong to the user group A…the bandwidth of the packet of the user A2 exceeds the bucket threshold of the user group A as in the right of Fig. 4A in which the packet is discarded). Therefore (Para [0035]) discloses that the user A1 uses extra bandwidth unused by other users which belong to the user group A which therefore reduces any remaining bandwidth available for the user A2 of the user group A to transmit its packet. Ishikawa discloses in Para [0035] i.e., that the bandwidth of the packet exceeds the bucket threshold as in the right of Fig. 4A in which the packet is discarded. Therefore the remaining bandwidth for the user A2 is insufficient due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device (i.e., Ishikawa, Para [0035]) 

Therefore Ishikawa does disclose “discarding a packet in response to determining that the remaining bandwidth is insufficient due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device” as argued by the applicant. 
For the reasons explained the combination of the prior art discloses the claim features in amended claim 1, and therefore the rejection of claim 1 is maintained over the combination of Cai in view of Short, and further in view of Ishikawa. The dependent claims remain rejected over the prior art (Of Record), based on their dependence to independent claim 1. Independent claims 12 and 17 which recite features similar to claim 1 are also rejected over the prior art for the same reasons explained for independent claim 1. The dependent claims remain rejected over the prior art (Of Record), based on their dependence to the independent claims 12 and 17. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


3.	Claims 12, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al. USP (8,185,127) in view of Ishikawa et al. US (2005/0025158).


Regarding Claim 12, Cai discloses a method of associating a group of network enabled computing devices with a network access subscription, the method comprising: associating a device network identifier for each of a plurality of network devices with a single network access subscription (see Col. 4, lines 32-64 i.e., User account includes information about subscriber including identity, subscription plan or contract & Col. 5, lines 20-36 i.e., database of user’s devices associated with a user’s account...Device ID & Col. 6 lines 36-46 i.e., QoS profile for a user’s account, Col. 2 lines 54-57 i.e., One such solution is to allocate network resources utilized by a subscriber when a subscriber has multiple devices operating on a communication network & lines 60-64 i.e., allocating the use of network resources by a user operating multiple wireless devices on a wireless network based upon various criteria and permissions granted to the user, Col. 5 line 26 i.e., other devices assigned to the user & Col. 7 lines 2-4 i.e., AAA 307 determines that the user associated with mobile station 301 has multiple devices (i.e., includes a “subscriber device”)  assigned to the users account). 

allocating a subset of available bandwidth with the single network access subscription (see Col. 4, lines 46-51.  Bandwidth parameter, criteria, or threshold that would determine permitted use of network’s resources, Col. 5 lines 4-21, & Col. 7 i.e., lines 47-52 & 63-67 i.e., Allocate bandwidth.); 

providing network access to the plurality of network devices (see Col. 5 lines 10-20 & Col. 7, lines 47-52 & 63-67), wherein the plurality of network devices share the allocated subset of available bandwidth (see Col. 7, lines 47-52 & 63-67. Allocate bandwidth for mobile station 301 and 302, Col. 4 lines 32-51 i.e., Network operators may utilize QoS profiles to establish levels of service for their subscribers. For example, one measure that may be utilized is a bandwidth parameter, criteria or threshold, that would determine the permitted use of a networks resources by a user’s application & Col. 5 lines 4-21 i.e., all of the network resources (i.e., “available bandwidth”) that are permitted by the user’s QoS profile…The QoS profile described above may also contain a data-base of a user’s devices associated with a user’s account (i.e., “shared”), Col. 6 lines 43-46 i.e., As noted, the QoS profile may include a bandwidth parameter, criteria or threshold that would determine the permitted use of a network’s resources by a user’s applications and devices & Col. 8 lines 23-30 i.e., If QoS server 308 determines that the bandwidth allocated to mobile device 301 is consuming the user’s entire allocation (i.e., “available bandwidth” shared) in the QoS profile).

and restricting the bandwidth for network communication data associated with one network device of the plurality of network devices associated with the single network access subscription (see Col. 5 lines 20-21 i.e., user’s devices associated with a user’s account) based at least in part on a bandwidth usage by at least one other network device of the plurality of network devices associated with the single network access subscription (see Col. 5 lines 20-21 i.e., user’s devices associated with a user’s account), rendering a remaining bandwidth available to said one network device insufficient to transmit the network communication data to an external network (see Col. 5 lines 10-20 i.e., The first wireless device may be utilizing all of the network resources that are permitted by the user’s QoS profile. If so, then the second wireless device may be denied access to the communication network. If resources remain, then the second wireless device would be allocated the remaining resources as indicated in the QoS profile & Col. 8 lines 1-30). 

instead of or prior to transmitting the network communication data from said one network device to the external network, (see Col. 5 lines 4-20 i.e., Use of the communication network is allocated to the second wireless device based upon the QoS profile and the use of the communication network by the first wireless device (204). The first wireless device (i.e., “other network device”) may be utilizing all of the network resources that are permitted by the user’s QoS profile. If so, then the second wireless device may be denied (i.e., “restricting bandwidth”) access to the communication network (i.e., “external network”) & Col. 8 lines 1-30 i.e., If QoS server 308 determines that the bandwidth allocated to mobile device 301 (i.e., “other subscriber”) is consuming the user’s entire allocation in the QoS profile, QoS server 308 communicates a bandwidth rejection message (i.e., “restricting bandwidth”) to base station 304). 
 
While Cai discloses restricting the bandwidth associated with the network device based at least in part on a bandwidth usage by at least one other network device rendering a remaining bandwidth available to said one network device insufficient to transmit the network communication data to an external network (see Col. 5 lines 4-20 & Col. 8 lines 1-30), instead of or prior to transmitting the network communication data from said one network device to the external network (Cai, see Col. 5 lines 4-20 & Col. 8 lines 1-30) Cai does not disclose restricting the bandwidth by performing one of packet queuing, packet delaying, or packet dropping for the network communication data associated with the network device based at least in part on the bandwidth usage by at least one other network device instead of or prior to transmitting the network communication data from the network device to the external network. However the claim features would be rendered obvious in view of Ishikawa et al. US (2005/0025158).

Ishikawa discloses restricting the bandwidth to a user by performing one of packet queuing, packet delaying, or packet dropping for network communication data associated with a network device based at least in part on a bandwidth usage by at least one other network device of a plurality of network devices rendering a remaining bandwidth available to said one network device insufficient to transmit the network communication data to an external network instead of or prior to transmitting the network communication data from the network device to the external network, (see Fig. 4A & Para [0035] i.e., First, consider the situation in which among the users A1-A3 only the user A1 (i.e., “other network device”) is communication as in the left figure of Fig. 4A, and it is assumed that the user A1 (i.e., “bandwidth usage by at least one other subscriber device”) is communicating using up the contracted committed information rate for each user and further occupying the peak information rate for user group A using the extra bandwidth unused by other users which belong to the user group A (i.e., “bandwidth usage” by other network device A1). At this point if a packet of the user A2 begins to be input, the bandwidth of the packet exceeds the bucket threshold of the user group A as in the right of Fig. 4A. In the prior art 2, as the peak information rate is decided first, although the packet of the user A2 has not used up the committed information rate for each user, it is decided that the bandwidth of the packet exceeds the peak information rate for each user group and consequently the packet is discarded (i.e., input packet of user A2 is discarded or “dropped”) & [0038] i.e., the contracted bandwidth for each user group is a peak information rate)

(Ishikawa suggests at the bandwidth policing unit 130, the peak information rate for each user group is policed and a packet which exceeds the peak information rate is discarded for appropriate bandwidth control of the user group, (see Para’s [0034-0035])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the limiting of the bandwidth to the subscriber based on bandwidth usage by at least one other network device of the plurality of network devices associated with the single network access subscription as disclosed in Cai to include performing one of packet queuing, packet delaying, or packet dropping for the network communication data associated with one network device as disclosed in the teachings of Ishikawa who discloses limiting bandwidth to a user device by discarding a packet of a user of a user group based on a bandwidth usage by at least one other network device because the motivation lies in Ishikawa that if the remaining bandwidth available for a packet of a subscriber is insufficient, the packet is discarded for achieving appropriate bandwidth control of the user group. 
. 

Regarding Claim 16, Cai discloses the method of claim 12, wherein associating a network device identifier for each of a plurality of network devices with a single network access subscription comprises storing, in computer-readable storage, the network device identifier for each of the plurality of network devices, in association with an identifier of the single network access subscription (see Col. 4, lines 34-40.  User account includes subscriber information including identity, type of subscription, and QoS profile.  col. 5, lines 20-24. QoS profile contains a database of user’s device associated with a user’s account.). 

Regarding Claim 17, Cai discloses a network system which associates a plurality of devices with a single network subscription, the network system comprising: one or more device side interfaces for communicating with a plurality of user devices (see Fig. 3 & Col. 5, lines 40-49; Col. 6, lines 7-14 i.e., Gateway communicating with mobile stations 301 and 302.); 

one or more network side interfaces for communicating with a wide area network (see Fig. 3 & Col. 5, lines 40-49; Col. 6, lines 7-18.  Gateway connected to network 306.  Network 306 may include Internet.); 

and one or more processors configured to: associate at least two of the plurality of user devices with a single network subscription (see Col. 4, lines 32-64 i.e., User account includes information about subscriber including identity, subscription plan or contract & Col. 5, lines 20-36 i.e., database of user’s devices associated with a user’s account...Device ID & Col. 6 lines 36-46 i.e., QoS profile for a user’s account, Col. 2 lines 54-57 i.e., One such solution is to allocate network resources utilized by a subscriber when a subscriber has multiple devices operating on a communication network & lines 60-64 i.e., allocating the use of network resources by a user operating multiple wireless devices on a wireless network based upon various criteria and permissions granted to the user, Col. 5 line 26 i.e., other devices assigned to the user & Col. 7 lines 2-4 i.e., AAA 307 determines that the user associated with mobile station 301 has multiple devices  assigned to the users account). 

the network subscription providing a subset of available bandwidth to be shared by the at least two of the plurality of user devices (see Col. 7, lines 47-52 & 63-67. Allocate bandwidth for mobile station 301 and 302, Col. 4 lines 32-51 i.e., Network operators may utilize QoS profiles to establish levels of service for their subscribers. For example, one measure that may be utilized is a bandwidth parameter, criteria or threshold, that would determine the permitted use of a networks resources by a user’s application & Col. 5 lines 4-21 i.e., all of the network resources (i.e., “available bandwidth”) that are permitted by the user’s QoS profile…The QoS profile described above may also contain a data-base of a user’s devices associated with a user’s account (i.e., “shared”), Col. 6 lines 43-46 i.e., As noted, the QoS profile may include a bandwidth parameter, criteria or threshold that would determine the permitted use of a network’s resources by a user’s applications and devices & Col. 8 lines 23-30 i.e., If QoS server 308 determines that the bandwidth allocated to mobile device 301 is consuming the user’s entire allocation (i.e., “available bandwidth” shared) in the QoS profile).

restricting the bandwidth for network communication data associated with one user device of the plurality of user devices associated with the single network access subscription (see Col. 5 lines 20-21 i.e., user’s devices associated with a user’s account) based at least in part on a bandwidth usage by at least one other user device of the plurality of user devices associated with the single network subscription (see Col. 5 lines 20-21 i.e., user’s devices associated with a user’s account), rendering a remaining bandwidth available to said one network device insufficient to transmit the network communication data to an external network (see Col. 5 lines 10-20 i.e., The first wireless device may be utilizing all of the network resources that are permitted by the user’s QoS profile. If so, then the second wireless device may be denied access to the communication network. If resources remain, then the second wireless device would be allocated the remaining resources as indicated in the QoS profile & Col. 8 lines 1-30). 

instead of or prior to transmitting the network communication data from said one user device to the external network, (see Col. 5 lines 4-20 i.e., Use of the communication network is allocated to the second wireless device based upon the QoS profile and the use of the communication network by the first wireless device (204). The first wireless device (i.e., “other network device”) may be utilizing all of the network resources that are permitted by the user’s QoS profile. If so, then the second wireless device may be denied (i.e., “limiting bandwidth”) access to the communication network (i.e., “external network”) & Col. 8 lines 1-30 i.e., If QoS server 308 determines that the bandwidth allocated to mobile device 301 (i.e., “other subscriber”) is consuming the user’s entire allocation in the QoS profile, QoS server 308 communicates a bandwidth rejection message (i.e., “limiting bandwidth”) to base station 304). 

While Cai discloses restricting the bandwidth associated with the network device based at least in part on a bandwidth usage by at least one other network device rendering a remaining bandwidth available to said one network device insufficient to transmit the network communication data to an external network (see Col. 5 lines 4-20 & Col. 8 lines 1-30),  instead of or prior to transmitting the network communication data from said one network device to an external network (Cai, see Col. 5 lines 4-20 & Col. 8 lines 1-30) Cai does not disclose restricting the bandwidth by performing one of packet queuing, packet delaying, or packet dropping for the network communication data associated with the user device based at least in part on a bandwidth usage by at least one other user device instead of or prior to transmitting the network communication data from said one user device to the external network. However the claim features would be rendered obvious in view of Ishikawa et al. US (2005/0025158).

Ishikawa discloses restricting the bandwidth to a user by performing one of packet queuing, packet delaying, or packet dropping for network communication data associated with the user device based at least in part on a bandwidth usage by at least one other user device of a plurality of user devices rendering a remaining bandwidth available to said one network device insufficient to transmit the network communication data to an external network instead of or prior to transmitting the network communication data from said one user device to an external network, (see Fig. 4A & Para [0035] i.e., First, consider the situation in which among the users A1-A3 only the user A1 (i.e., “other network device”) is communication as in the left figure of Fig. 4A, and it is assumed that the user A1 (i.e., “bandwidth usage by at least one other subscriber device”) is communicating using up the contracted committed information rate for each user and further occupying the peak information rate for user group A using the extra bandwidth unused by other users which belong to the user group A (i.e., “bandwidth usage” by other network device A1). At this point if a packet of the user A2 begins to be input, the bandwidth of the packet exceeds the bucket threshold of the user group A as in the right of Fig. 4A. In the prior art 2, as the peak information rate is decided first, although the packet of the user A2 has not used up the committed information rate for each user, it is decided that the bandwidth of the packet exceeds the peak information rate for each user group and consequently the packet is discarded (i.e., input packet of user A2 is discarded or “dropped”) & [0038] i.e., the contracted bandwidth for each user group is a peak information rate)

(Ishikawa suggests at the bandwidth policing unit 130, the peak information rate for each user group is policed and a packet which exceeds the peak information rate is discarded for appropriate bandwidth control of the user group, (see Para’s [0034-0035])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the limiting of the bandwidth to the subscriber based on bandwidth usage by at least one other network device of the plurality of network devices associated with the single network access subscription as disclosed in Cai to include performing one of packet queuing, packet delaying, or packet dropping for the network communication data associated with one user device as disclosed in the teachings of Ishikawa who discloses limiting bandwidth to a user device by discarding a packet of a user of a user group based on a bandwidth usage by at least one other user device because the motivation lies in Ishikawa that if the remaining bandwidth available for a packet of a subscriber is insufficient, the packet is discarded for achieving appropriate bandwidth control of the user group. 
. 
4.	Claims 13, 15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al. USP (8,185,127) in view of Ishikawa et al. US (2005/0025158) as applied to claims 12 and 17 above, and further in view of Short et al. US (2010/0020685).

Regarding Claim 13, Cai in view of Ishikawa does not specifically teach the method of claim 12, wherein the device network identifier comprises a MAC address. However the limitation would be rendered obvious in view of Short et al. US (2010/0020685).

Short teaches a network identifier comprising a MAC address of the subscriber device (see Para [0051] Authorization file associated with MAC address.  Determine predetermined bandwidth from the authorization file & Para. [0053] Subscriber profile associated with MAC address).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings for the network identifier of Cai to comprise a MAC address of the subscriber device as disclosed in Short. One of ordinary skill in the art would have been motivated to combine the teachings as Cai states that described features can be combined and the invention is not limited to described embodiments.  Short would have provided the benefit of utilizing unique identifiers to distinguish devices of the subscriber.  Furthermore, Short would have provided the benefit of providing dynamic bandwidth management and allowing the subscriber to efficiently manage network access [0013].

Regarding Claim 15, Cai in view of Ishikawa teaches the method of claim 12, wherein the method is performed at a network system comprising a gateway device, wherein the plurality of devices are connected to the network system, and wherein the plurality of network devices share the allocated subset of available bandwidth (Cai, see Fig. 3; col. 5, lines 40-49; col. 6, lines 7-14.  Gateway communicating with mobile stations 301 and 302. col. 7, lines 47-52, 63-67.  Allocate bandwidth for mobile station 301 and 302.).  

Cai teaches transmission of data packets received from the plurality of network devices but does not specifically the gateway device delaying and/or dropping transmission of data packets received from the plurality of network devices. However the limitations would be rendered obvious in view of Short et al. US (2010/0020685).

Short teaches a gateway device delaying and/or dropping transmission of data packets (see Para’s [0038] & [0039] i.e., Module 32 determine whether to reschedule delivery.  Module 32 calculate appropriate delay of current data packet).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings for the gateway of Cai in view of Ishikawa receiving data packets received from the plurality of network devices to delay and/or drop transmission of data packets as taught by Short. One of ordinary skill in the art would have been motivated to combine the teachings as Cai states that described features can be combined and the invention is not limited to described embodiments.  Short would have provided the benefit of providing dynamic bandwidth management and allowing the subscriber to efficiently manage network access [0013].

Regarding Claim 19, Cai in view of Ishikawa teaches the network system of claim 17, wherein the one or more processors are further configured to limit the bandwidth of data transmitted or received from the at least two of the plurality of user devices, based at least in part on an indication of a user-selected bandwidth level associated with the single network subscription (Cai, see Col. 8, lines 30-32 i.e., QoS server determines availability of bandwidth for a single user’s account.  Allotted bandwidth).  

Cai in view of Ishikawa does not specifically teach limiting the bandwidth of data transmitted or received at the one or more device side interfaces. However the limitation would be rendered obvious in view of Short et al. US (2010/0020685).

Short teaches limiting bandwidth of data transmitted or received at one or more device side interfaces (see Para’s [0038] & [0039] i.e., Determine whether to reschedule delivery, calculate appropriate delay of current data packet. para. [0041] i.e., Drop packets from processing).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings to include limiting bandwidth of data transmitted or received at one or more device side interfaces as taught by Short.  One of ordinary skill in the art would have been motivated to combine the teachings as Cai states that described features can be combined and the invention is not limited to described embodiments. Short would have provided the benefit of providing dynamic bandwidth management and allowing the subscriber to efficiently manage network access [0013].


5.	Claims 1-2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al. USP (8,185,127) in view of Short et al. US (2010/0020685), and further in view of Ishikawa et al. US (2005/0025158).

Regarding Claim 1, Cai discloses a method of managing bandwidth, comprising: receiving user-selected connection parameters associated with a subscriber device (see Col. 4, lines 32-64 i.e., User account includes information about subscriber including identity, subscription plan or contract & Col. 5, lines 20-36 i.e., database of user’s devices associated with a user’s account & Col. 6 lines 36-46 i.e., QoS profile for a user’s account) associated with a user (see Col. 2 lines 54-57 i.e., One such solution is to allocate network resources utilized by a subscriber when a subscriber has multiple devices operating on a communication network & lines 60-64 i.e., allocating the use of network resources by a user operating multiple wireless devices on a wireless network based upon various criteria and permissions granted to the user, Col. 5 line 26 i.e., other devices assigned to the user & Col. 7 lines 2-4 i.e., AAA 307 determines that the user associated with mobile station 301 has multiple devices (i.e., includes a “subscriber device”)  assigned to the users account). 

associating, using a computer processor (see Fig. 3, 307 & Col. 8 lines 30-36), a network identifier of the subscriber device with a group bandwidth policy associated with the user (see Col. 4 lines 32-40 i.e., a quality of service (QoS) profile (i.e., “group bandwidth policy”) is established for a user account (200) (i.e., “user”). A user account includes any information about a subscriber utilizing the communication system illustrated in Fig. 1. Examples of subscriber information would include identity information, and the type of subscription plan or contract, credit information, and other information that would be typically associated with a wireless subscription with a network operator. The user account would also include a QoS profile (i.e., “group bandwidth policy”) for the user account, Col. 5 lines 20-21 i.e., The QoS profile described above may also contain a database of a user’s device associated with a user’s account & Col. 7 lines 10-67 i.e., QoS server 308 determines the available bandwidth available for mobile station 302 using the user’s QoS profile) based on the user-selected connection parameters (see Col. 4, lines 39-51.  Account includes QoS profile comprises permission and restrictions for use of system or network.  Bandwidth parameter, criteria, or threshold.  Col. 5, lines 27-31.  Device may be assigned fix bandwidth allocation);

wherein the group bandwidth policy is associated with at least one other subscriber device associated with the user (see Col. 2 lines 54-57 i.e., One such solution is to allocate network resources utilized by a subscriber when a subscriber has multiple devices operating on a communication network & lines 60-64 i.e., allocating the use of network resources by a user operating multiple wireless devices on a wireless network based upon various criteria and permissions granted to the user, Col. 5 lines 4-19 i.e., Use of the communication network is allocated to the second wireless device based upon the QoS profile and the use of the communication network by the first wireless device (204) (i.e., “other subscriber device”). The first wireless device (i.e., “other subscriber device”) may be utilizing all of the network resources that are permitted by the user’s QoS profile & Col. 5 lines 20-36 i.e., The QoS profile (i.e., “group bandwidth policy”) described above may also contain a database of a user’s devices (i.e., includes at least one “other subscriber device”) associated with a user’s account, Col. 7 lines 2-4, & Col. 8 lines 1-30 i.e.,  i.e., mobile station 301 part of the QoS profile may be at least one other subscriber device associated with the user). 

storing, in computer-readable storage media, parameters associated with the group bandwidth policy, in association with the network identifier of the subscriber device, (see Col. 4 lines 32-51 & Col. 6, lines 36-46 i.e., store profiles for a network’s subscribers.); 

receiving, at a gateway device (see Fig. 3 i.e., Gateway 305), network communication data from the subscriber device (see Fig. 3 & Col. 5 lines 4-20, Col. 5 lines 45-50 i.e., The mobile stations 301 and 302 are in communication with service provider network 306 utilizing…gateway 305, Col. 6 lines 7-14 i.e., Gateway 305 provides communication connectivity and acts as an aggregator of traffic or interworking device between base stations 303 and 304 and service provider network 306 & Col. 6 lines 62-67); 

determining the group bandwidth policy associated with the subscriber device (see Col. 4 lines 32-51 i.e., Network operators may utilize QoS profiles (i.e., “group bandwidth policy”) to establish levels of service for their subscribers. For example, one measure that may be utilized is a bandwidth parameter, criteria or threshold, that would determine the permitted use of a networks resources by a user’s application  Col. 5 lines 4-21 i.e., Use of the communication network is allocated to the second wireless device based upon the QoS profile…The QoS profile described above may also contain a database of a user’s devices associated with a user’s account & Col. 8 lines 1-30 i.e., QoS server 308 uses the QoS profile (i.e., “group bandwidth policy”) to determine the appropriate bandwidth allocation).

wherein the group bandwidth policy indicates a maximum bandwidth to be shared by multiple subscriber devices associated with the user (see Col. 4 lines 32-51 i.e., Network operators may utilize QoS profiles (i.e., “group bandwidth policy”) to establish levels of service for their subscribers. For example, one measure that may be utilized is a bandwidth parameter, criteria or threshold (i.e., “maximum “bandwidth”), that would determine the permitted use of a networks resources by a user’s application & Col. 5 lines 4-21 i.e., all of the network resources (i.e., “maximum bandwidth”) that are permitted by the user’s QoS profile…The QoS profile described above may also contain a data-base of a user’s devices associated with a user’s account (i.e., “shared”), Col. 6 lines 43-46 i.e., As noted, the QoS profile (i.e., “group bandwidth policy”) may include a bandwidth parameter, criteria or threshold (i.e., “maximum “bandwidth”) that would determine the permitted use of a network’s resources by a user’s applications and devices & Col. 8 lines 23-30 i.e., If QoS server 308 determines that the bandwidth allocated to mobile device 301 is consuming the user’s entire allocation (i.e., “maximum “bandwidth” shared) in the QoS profile (i.e., “group bandwidth policy”))

determining based at least in part on the maximum bandwidth (see Col. 4 lines 48-51, Col. 5 lines 20-21, & Col. 6 lines 43-46 i.e., bandwidth parameter or threshold of QoS profile & Col. 8 lines 1-30) and a bandwidth usage by at least one other subscriber device associated with the user, (see Col. 5 lines 4-20 i.e., Use of the communication network is allocated to the second wireless device based upon the QoS profile and the use of the communication network by the first wireless device (204) (i.e., “bandwidth usage by other subscriber device”). The first wireless device (i.e., “other subscriber device”) may be utilizing all of the network resources (i.e., “bandwidth usage by other subscriber device”) that are permitted by the user’s QoS profile (i.e., “maximum bandwidth”). If so, then the second wireless device may be denied access to the communication network & Col. 8 lines 1-30 i.e., QoS server 308 determines the available bandwidth available for mobile station 302 using the user’s QoS profile and the current bandwidth utilization by mobile station 301 (i.e., “bandwidth usage by other subscriber device”). If QoS server 308 determines that the bandwidth allocated to mobile device 301 (i.e., “other subscriber”) is consuming the user’s entire allocation (i.e., “maximum bandwidth”) in the QoS profile, QoS server 308 communicates a bandwidth rejection message to base station 304)

that a remaining bandwidth available to the subscriber device is insufficient to transmit the network communication data to an external network (see Col. 5 lines 4-20 i.e., Use of the communication network is allocated to the second wireless device based upon the QoS profile and the use of the communication network by the first wireless device (204) (i.e., “bandwidth usage by other subscriber device”). The first wireless device (i.e., “other subscriber device”) may be utilizing all of the network resources (i.e., “bandwidth usage by other subscriber device”) that are permitted by the user’s QoS profile (i.e., “maximum bandwidth”). If so, then the second wireless device may be denied (i.e., “remaining bandwidth available is insufficient”) access to the communication network (i.e., “external network”). If resources remain, then the second wireless device would be allocated the remaining resources as indicated in the QoS profile & Col. 8 lines 1-30)

due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device (see Col. 5 lines 10-20 i.e., The first wireless device may be utilizing all of the network resources that are permitted by the user’s QoS profile. If so, then the second wireless device may be denied access to the communication network. If resources remain, then the second wireless device would be allocated the remaining resources as indicated in the QoS profile & Col. 8 lines 1-30). 

and in response to determining the remaining bandwidth is insufficient due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device (see Col. 5 lines 10-20 & Col. 8 lines 1-30), restricting the bandwidth to the subscriber (see Col. 5 lines 4-20 i.e., Use of the communication network is allocated to the second wireless device based upon the QoS profile and the use of the communication network by the first wireless device (204). The first wireless device may be utilizing all of the network resources that are permitted by the user’s QoS profile. If so, then the second wireless device may be denied (i.e., “limiting bandwidth”) access to the communication network & Col. 8 lines 1-30 i.e., If QoS server 308 determines that the bandwidth allocated to mobile device 301 (i.e., “other subscriber”) is consuming the user’s entire allocation in the QoS profile, QoS server 308 communicates a bandwidth rejection message (i.e., “limiting bandwidth”) to base station 304)  

While Cai discloses a gateway device for receiving the network communication data from the subscriber device (see Fig. 3, Gateway 305 & Col. 5 lines 4-20, Col. 5 lines 45-50, Col. 6 lines 7-14 & Col. 6 lines 62-67), Cai does not specifically teach the bandwidth management is performed at the gateway device, for managing the bandwidth available to network communication data of the subscriber device. However the claim feature would be rendered obvious in view of Short et al. US (2010/0020685).

Short teaches bandwidth management is performed at a gateway device (see Fig. 2 i.e., Gateway Device 12), for managing the bandwidth available to network communication data from a subscriber device (see Fig. 2 & Para’s [0037-0038] i.e., Limit upstream and downstream bandwidths through the gateway device).

(Short suggests the benefit of providing dynamic bandwidth management for subscribers and allowing the subscriber to efficiently manage network access (see Para [0013])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the gateway device of Cai which receives the network communication data from the subscriber device, to perform the bandwidth management of the subscriber data based on the bandwidth management performed at the gateway device for network communication data received from subscriber devices as disclosed in the teachings of Short because the motivation lies in Short for providing dynamic bandwidth management for the subscriber devices and allowing the subscriber to efficiently manage network access.  

While the combination of Cai in view of Short discloses in response to determining that the remaining bandwidth is insufficient due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device, restricting the bandwidth to the subscriber (Cai, see Col. 5 lines 10-20 & Col. 8 lines 1-30), the combination of Cai in view of Short does not disclose the claim features of in response to determining that the remaining bandwidth is insufficient, performing one of packet queuing, packet delaying, or packet dropping for the network communication data instead of or prior to transmitting the network communication data to the external network. However the claim features would be rendered obvious in view of Ishikawa et al. US (2005/0025158).

Ishikawa discloses the claim feature of determining, based at least in part on a maximum bandwidth (see Fig. 4A i.e., peak information rate of user group A) and a bandwidth usage by at least one other subscriber device (see Fig. 4A i.e., user A1 in left of Fig. 4A communicates occupying the maximum bandwidth or peak information rate) associated with the user, that a remaining bandwidth available to the subscriber device (see Fig. 4A i.e., remaining bandwidth available is insufficient for input packet of user A2) is insufficient to transmit the network communication data to an external network (see Fig. 4A & Para [0035] i.e., First, consider the situation in which among the users A1-A3 only the user A1 (i.e., “other subscriber device”) is communication as in the left figure of Fig. 4A, and it is assumed that the user A1 (i.e., “bandwidth usage by at least one other subscriber device”) is communicating using up the contracted committed information rate for each user and further occupying the peak information rate (i.e., “maximum bandwidth”) for user group A using the extra bandwidth unused by other users which belong to the user group A. At this point if a packet of the user A2 begins to be input, the bandwidth of the packet exceeds the bucket threshold of the user group A as in the right of Fig. 4A. In the prior art 2, as the peak information rate is decided first, although the packet of the user A2 has not used up the committed information rate for each user, it is decided that the bandwidth of the packet exceeds the peak information rate (i.e., “maximum bandwidth”) for each user group and consequently the packet is discarded (i.e., “remaining bandwidth available” to user A2 is insufficient to transmit the input packet of user A2 and thus the packet is discarded) & [0038] i.e., the contracted bandwidth for each user group is a peak information rate (i.e., “maximum bandwidth”))

And in response to determining that the remaining bandwidth is insufficient due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device, (see Para [0035] i.e., First, consider the situation in which among the users A1-A3 only the user A1 (i.e., “other subscriber device”) is communication as in the left figure of Fig. 4A, and it is assumed that the user A1 (i.e., “bandwidth usage by at least one other subscriber device”) is communicating using up the contracted committed information rate for each user and further occupying the peak information rate (i.e., “maximum bandwidth”) for user group A using the extra bandwidth unused by other users which belong to the user group A. At this point if a packet of the user A2 begins to be input, the bandwidth of the packet exceeds the bucket threshold of the user group A as in the right of Fig. 4A. In the prior art 2, as the peak information rate is decided first, although the packet of the user A2 has not used up the committed information rate for each user, it is decided that the bandwidth of the packet exceeds the peak information rate (i.e., “maximum bandwidth”) for each user group (i.e., remaining bandwidth for packet of user A2 is insufficient) and consequently the packet is discarded (i.e., “remaining bandwidth available” to user A2 is insufficient to transmit the input packet of user A2 and thus the packet is discarded))

performing one of packet queuing, packet delaying, or packet dropping for the network communication data instead of or prior to transmitting the network communication data to the external network (see Para [0035] i.e., At this point if a packet of the user A2 begins to be input, the bandwidth of the packet exceeds the bucket threshold of the user group A as in the right of Fig. 4A. In the prior art 2, as the peak information rate is decided first, although the packet of the user A2 has not used up the committed information rate for each user, it is decided that the bandwidth of the packet exceeds the peak information rate for each user group and consequently the packet is discarded (i.e., “packet dropping”)).

(Ishikawa suggests at the bandwidth policing unit 130, the peak information rate for each user group is policed and a packet which exceeds the peak information rate is discarded for appropriate bandwidth control of the user group, (see Para’s [0034-0035])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the restricting of the bandwidth performed by the gateway device to the subscriber in response to determining that the remaining bandwidth is insufficient due to the bandwidth usage by the at least one other subscriber device reducing the remaining bandwidth available to the subscriber device as disclosed in Cai in view of Short to include performing one of packet queuing, packet delaying, or packet dropping for the network communication data as disclosed in the teachings of Ishikawa who discloses restricting bandwidth to a user device by discarding a packet of a user of a user group based on determining that a remaining bandwidth available to the user device is insufficient to transmit the network communication data according to a determined maximum bandwidth of the user group and a bandwidth usage by at least one other user device because the motivation lies in Ishikawa that if the remaining bandwidth available for a packet of a subscriber is insufficient, the packet is discarded for achieving appropriate bandwidth control of the user group. 

Regarding Claim 2, Cai does not specifically teach the method of claim 1, wherein the network identifier comprises a MAC address of the subscriber device.

Short teaches a network identifier comprising a MAC address of the subscriber device (para. [0051] Authorization file associated with MAC address.  Determine predetermined bandwidth from the authorization file & Para [0053] Subscriber profile associated with MAC address.).

Therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings for the network identifier of Cai to comprise a MAC address of the subscriber device.  One of ordinary skill in the art would have been motivated to combine the teachings as Cai states that described features can be combined and the invention is not limited to described embodiments.  Short would have provided the benefit of utilizing unique identifiers to distinguish devices of the subscriber.  Furthermore, Short would have provided the benefit of providing dynamic bandwidth management and allowing the subscriber to efficiently manage network access [0013].

Regarding Claim 4, Cai in view of Short, and further in view of Ishikawa teaches the method of claim 1. Cai teaches the method further comprising: associating a second network identifier of a second subscriber device with the group bandwidth policy; and limiting bandwidth available to the subscriber device and the second subscriber device based on the stored parameters associated with the group bandwidth policy (see Col. 5, lines 20-26. QoS profile contains database of user’s devices associated with user’s account.  Device identifier.  col. 7, lines 59-67.  Determine bandwidth available for mobile station 302 using QoS profile and bandwidth utilization by mobile station 301. Allocate bandwidth). 

6.	Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al. USP (8,185,127) in view of Short et al. US (2010/0020685), further in view of Ishikawa et al. US (2005/0025158) as applied to claim 1 above, and further in view of Woundy et al. US (2010/0312892).

Regarding Claim 3, Cai teaches the method of claim 1, wherein the parameters associated with the group bandwidth policy comprise a group bandwidth policy identifier (see Col. 4, lines 32-40.  Subscriber information which include identity, the type of subscription plan.).  

Cai does not specifically teach an uplink bandwidth and a downlink bandwidth.  However the limitation would be rendered obvious in view of Woundy et al. US (2010/0312892).

Woundy discloses parameters associated with a group bandwidth policy comprising an uplink bandwidth, and a downlink bandwidth (see Para [0021] Subscriber account corresponds to one or more access devices. Para. [0022] Provisioned upstream bandwidth, provisioned downstream bandwidth).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings for the parameters associated with a group bandwidth policy to comprise an uplink bandwidth and a downlink bandwidth. One of ordinary skill in the art would have been motivated to combine the teachings as Cai states that described features can be combined and the invention is not limited to described embodiments. Woundy would have provided the benefit of further managing and limiting bandwidth for subscribers to reduce burden on the network.

Regarding Claim 5, Cai does not specifically teach the method of claim 1, wherein the user-selected connection parameters are received at a portal page server. However the limitation would be rendered obvious in view of Woundy et al. US (2010/0312892).

Woundy discloses receiving user-selected connection parameters at a portal page server (see Para’s [0023] & [0034] Selections and choices inputted by a subscriber over a web portal.).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings for the user-selected connection parameters as taught by Cai to be received at a portal page server.  One of ordinary skill in the art would have been motivated to combine the teachings as Cai states that described features can be combined and the invention is not limited to described embodiments. Woundy would have provided the benefit of allowing a subscriber to specify the QoS profile in order to provide bandwidth allocation according to the subscriber’s selections and preferences.

7.	Claims 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al. USP (8,185,127) in view of Ishikawa et al. US (2005/0025158) as applied to claims 12 and 17 above, and further in view of Woundy et al. US (2010/0312892).

Regarding Claim 14, Cai does not specifically teach the method of claim 12, wherein the subset of available bandwidth comprises a subset of available uplink bandwidth and a subset of available downlink bandwidth.

Woundy teaches a subset of available bandwidth comprising a subset of available uplink bandwidth and a subset of available downlink bandwidth (see Para [0021] Subscriber account corresponds to one or more access devices & Para [0022] Provisioned upstream bandwidth, provisioned downstream bandwidth.).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings for the subset of available bandwidth to comprise a subset of available uplink bandwidth and a subset of available downlink bandwidth.  One of ordinary skill in the art would have been motivated to combine the teachings as Cai states that described features can be combined and the invention is not limited to described embodiments.  Woundy would have provided the benefit of further managing and limiting bandwidth for subscribers to reduce burden on the network.

Regarding Claim 18, Cai does not specifically teach the network system of claim 17, further comprising a portal page server configured to receive data from at least one of the plurality of user devices, wherein the portal page server is configured to cause the one or more processors to associate the at least one of the plurality of user devices with the single network subscription based on the received data.

Woundy teaches a portal page server configured to receive data from at least one of a plurality of user devices, wherein the portal page server is configured to cause one or more processors to associate the at least one of a plurality of user devices with the single network subscription based on the received data (see Para [0023] Data in table 101 regarding services for which particular subscriber is authorized are input as a result of selections made by subscriber over web portal.  [0034] Subscriber inputs through web portal to select services, preferences.  User-defined configuration provided to server 41 or policy server 40.   Provide subscriber account information, e.g. information about services and/or devices associated with an account.).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings to include a portal page server configured to receive data from at least one of a plurality of user devices, wherein the portal page server is configured to cause one or more processors to associate the at least one of the plurality of user devices with the single network subscription based on the received data.  One of ordinary skill in the art would have been motivated to combine the teachings as Cai states that described features can be combined and the invention is not limited to described embodiments. Woundy would have provided the benefit of allowing a subscriber to specify the QoS profile in order to provide bandwidth allocation according to the subscriber’s selections and preferences.  

8.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al. USP (8,185,127) in view of Ishikawa et al. US (2005/0025158) as applied to claim 17 above, and further in view of Wu US (2011/0113455).

Regarding Claim 20, Cai does not specifically teach the network system of claim 17, wherein the one or more processors are further configured to dissociate a user device from the single network subscription in response to a determination that the user device has disconnected. However the limitation would be rendered obvious in view of Wu US (2011/0113455).

Wu discloses dissociating a user device from a single network subscription in response to a determination that the user device has disconnected (see Para’s [0053] & [0058] When device is disconnected from network, delete flows associated with device.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings to include dissociating a user device from a single network subscription in response to a determination that the user device has disconnected.  One of ordinary skill in the art would have been motivated to combine the teachings as Cai states that described features can be combined and the invention is not limited to described embodiments. Wu would have provided the benefit of freeing up bandwidth and allowing the freed bandwidth to be reallocated to other flows. 

9.	Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al. USP (8,185,127) in view of Short et al. US (2010/0020685), and further in view of Ishikawa et al. US (2005/0025158) as applied to claim 1 above, and further in view of Juitt et al. US (2003/0087629).

Regarding Claim 21, the combination of Cai in view of Short, and further in view of Ishikawa discloses method of Claim 1, but does not disclose further comprising generating a user interface for a venue provider to enable group bandwidth policy. However the claim feature would be rendered obvious in view of Juitt et al. US (2003/0087629).

Juitt discloses generating a user interface for a venue provider to enable group bandwidth policy (see Fig. 6 & Para’s [0033] i.e., Fig. 6 is a user interface display in an embodiment for a system implementing role inheritance, [0052], [0073] i.e., the gateway server 120 can be used to define a role for different individual users or groups of authorized users for the protected network 110 based on the users role or status in the organization (i.e., “venue provider”). In one embodiment, the gateway server 120 uses a web-browser interface to define a role and set up parameters for the role. A particular role can be configured with different privileges for resources. For example, an “engineering” role can be defined with full access in the engineering department servers (i.e., “venue provider”), but limited access to the finance department servers, [0075] i.e., the total bandwidth allocated to all users with the same role can be predetermined, [0078], & [0080] i.e., the gateway server 120 first defines an inherited role (e.g., Staff Role) that lists privileges granted to everyone in the organization. Thus, just like the role-defining step as described previously in Fig. 2 and Fig. 4, the same user interface display is used to configure the role of “Staff”. As shown, the total bandwidth capacity allocated for all users within this role is set to 5Mbits/second (i.e., “group bandwidth policy”)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the teachings of Cai in view of Short, and further in view of Ishikawa to generate a user interface for a venue provider to enable the group bandwidth policy as disclosed in the teachings of Juitt for displaying the group bandwidth policy to the user in order to successfully access the network. 

Regarding Claim 22, the combination of Cai in view of Short, and further in view of Ishikawa discloses the method of Claim 1, but does not disclose further comprising generating a user interface configured to display all subscribers affiliated with a particular group and their corresponding bandwidth usage. However the claim feature would be rendered obvious in view of Juitt et al. US (2003/0087629).

Juitt discloses generating a user interface configured to display all subscribers affiliated with a particular group and their corresponding bandwidth usage (see Fig. 6 & Para’s [0020] i.e., The role definer can specify network resources and degree of access to the protected network, including connection bandwidth limits, [0033] i.e., Fig. 6 is a user interface display in an embodiment for a system implementing role inheritance, [0052],  [0073] i.e., the gateway server 120 can be used to define a role for different individual users or groups of authorized users for the protected network 110 based on the users role or status in the organization (i.e., “venue provider”). In one embodiment, the gateway server 120 uses a web-browser interface to define a role and set up parameters for the role. A particular role can be configured with different privileges for resources. For example, an “engineering” role can be defined with full access in the engineering department servers (i.e., “venue provider”), but limited access to the finance department servers, [0075] i.e., the total bandwidth allocated to all users with the same role can be predetermined, [0078], & [0080] i.e., the gateway server 120 first defines an inherited role (e.g., Staff Role) that lists privileges granted to everyone in the organization. Thus, just like the role-defining step as described previously in Fig. 2 and Fig. 4, the same user interface display is used to configure the role of “Staff”. As shown, the total bandwidth capacity allocated for all users within this role is set to 5Mbits/second). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the teachings of Cai in view of Short, and further in view of Ishikawa to generate a user interface configured to display all subscribers affiliated with a particular group and their corresponding bandwidth usage as disclosed in the teachings of Juitt for displaying the group bandwidth policy to the user in order to successfully access the network. 

10.	Claims 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al. USP (8,185,127) in view of Short et al. US (2010/0020685), and further in view of Ishikawa et al. US (2005/0025158) as applied to claim 1 above, and further in view of Anglin, JR. US (2006/0023656).

Regarding Claim 23, the combination of Cai in view of Short, and further in view of Ishikawa discloses the method of Claim 1, including wherein the group bandwidth policy allocates bandwidth to a first subscriber device of the multiple subscriber devices and a second subscriber device of the multiple subscriber devices based at least in part on the first subscriber device being a laptop computer and the second subscriber device being a mobile phone, (Cai, see Col. 2 line 60 – Col. 3 lines 1-10 i.e., Wireless device 101 and wireless device 102 may be any device that has wireless communication connectivity. Wireless device 101 and wireless device 102 could include telephones, smart-phones, mobile phones, cellular phones…personal computers (PCs) (i.e., wireless devices 101, 102 may include a personal computer (PC) (i.e., “laptop”), Col. 4 line 60 – Col. 5 lines 1-35, & Col. 8 lines 1-30 i.e., QoS profile to determine bandwidth allocation to the wireless communication devices 301, 302), but does not disclose allocating more bandwidth to a first subscriber device than the second subscriber device based on the first subscriber device being a laptop computer. However the claim feature would be rendered obvious in view of Anglin, JR. US (2006/0023656).

 Anglin, JR. discloses a laptop computer 12A user can be allocated larger bandwidth for uploading large files (see Para [0062]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first subscriber device being a laptop computer to be allocated more bandwidth than the second subscriber device being a mobile phone  in the teachings of Cai in view of Short, and further in view of Ishikawa based on the teachings of Anglin, JR. who discloses a laptop computer 12A user can be allocated larger bandwidth because the motivation lies in Anglin, JR for allocating larger bandwidth to a laptop computer user for uploading large files which satisfies the communication requirements for a laptop computer. 

11.	Claims 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al. USP (8,185,127) in view of Short et al. US (2010/0020685), and further in view of Ishikawa et al. US (2005/0025158) as applied to claim 1 above, and further in view of Carlson et al. US (2006/0120282). 

Regarding Claim 24, the combination of Cai in view of Short, and further in view of Ishikawa discloses the method of Claim 1, wherein the group bandwidth policy distributes the maximum bandwidth to the multiple subscriber devices, (Cai, see Col. 4 line 60 – Col. 5 lines 1-35, & Col. 8 lines 1-30 i.e., QoS profile to determine bandwidth allocation to the wireless communication devices 301, 302), but does not disclose the maximum bandwidth is distributed evenly to the multiple subscriber devices. However the claim feature would be rendered obvious in view of Carlson et al. US (2006/0120282).

Carlson discloses the maximum bandwidth is distributed evenly to the multiple subscriber devices (see Para [0137] i.e., Bandwidth Allocator 92 is the allocation of bandwidth to the user classes…in accordance with one or more allocation policies…Examples of allocation policies for users include (i) the equal distribution of all available bandwidth to all users).

(Carlson suggests a need exists for improved scheduling of bandwidth allocation on a channel used by multiple users (see Para [0022])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the group bandwidth policy which distributes the maximum bandwidth to the multiple subscriber devices as disclosed in Cai in view of Short, and further in view of Ishikawa to be distributed evenly to the multiple subscriber devices as disclosed Carlson because the motivation lies in Carlson that a need exists for improved scheduling of bandwidth allocation on a channel used by multiple users. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461